FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                 _____________________________

                         No. 1D17-2237
                 _____________________________

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

    Appellant,

    v.

DENISE LORRAINE HANANIA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Tyrie Boyer, Judge.

                       December 10, 2018


JAY, J.

     In this appeal from a final judgment awarding uninsured
motorist benefits, we affirm in all respects and write only to
address State Farm Mutual Automobile Insurance Company’s
claim that the trial court erred in denying its motion for directed
verdict because Denise Hanania (“Plaintiff”) improperly stacked
inferences to prove that a phantom motorist’s negligence caused
the Plaintiff’s injuries.

                                I.

   In September of 2008, the Plaintiff was a passenger in a
Honda minivan, which was crossing the Buckman Bridge in
Jacksonville. The Buckman Bridge traverses the St. Johns River
and carries four lanes of Interstate 295 traffic in each direction.
The Plaintiff—and her sister-in-law—were traveling behind two
other vehicles in the second of the four travel lanes.

     About a mile onto the bridge, all three vehicles came to a
sudden stop because a twelve-foot ladder was lying in the middle
of their travel lane. Within seconds of the sudden stop, the minivan
was struck from behind by a Coca-Cola service van, causing
injuries to the Plaintiff.

     Before the collision, two witnesses observed a pickup truck in
the right emergency lane. According to the Plaintiff, there was a
man standing outside the truck who was “focused on the ladder in
the road like he was trying to retrieve it.” The driver of the pickup
truck was never identified.

    The Plaintiff brought a negligence claim against Coca-Cola
and its driver and an uninsured motorist claim against State
Farm. After the Plaintiff settled with Coca-Cola and its driver, a
jury trial was held on the Plaintiff’s uninsured motorist claim
against State Farm.

     Following the presentation of the Plaintiff’s case, State Farm
moved for a directed verdict arguing that (1) there was no evidence
that the ladder came from a vehicle other than circumstantial
evidence that did not exclude other possible explanations; and (2)
even if the ladder came from a vehicle, there was no evidence of a
negligent act by the vehicle’s owner or operator that caused the
ladder to end up on the roadway. The trial court questioned
whether there were other plausible—non-vehicular—explanations
for the ladder in the road given that the Buckman Bridge was not
a pedestrian bridge, that there were no overpasses over the bridge,
and that the ladder was located at least a mile along the bridge.
When State Farm’s counsel replied that a pedestrian could have
carried the ladder to that point on the bridge, the trial court
rejected that explanation as not being credible and denied State
Farm’s motion for a directed verdict.

    Later, State Farm renewed its motion for a directed verdict.
When the court again asked whether there were any plausible
theories for how the ladder got on the bridge other than having
                                 2
come from a vehicle, State Farm’s counsel did not offer any
additional theories, but argued that the Plaintiff’s case rested on
three inferences—(1) that the ladder came from a vehicle; (2) that
the owner or operator of that vehicle was negligent; and (3) that
the negligence caused the ladder to end up on the roadway. State
Farm contended that the Plaintiff had to establish the first two
inferences to the exclusion of all other reasonable inferences.

    Counsel further argued that the ladder could have fallen from
a vehicle without any negligence of the owner or operator because
the ladder could have been secured by faulty or defective
equipment. The trial court found this explanation improbable and
denied State Farm’s motion.

     At the conclusion of the trial, the jury returned a verdict
finding the phantom motorist sixty percent at fault and the Coca-
Cola driver forty percent at fault. After denying State Farm’s
renewed motion for directed verdict, the trial court entered a final
judgment for the Plaintiff. This appeal followed.

                                 II.

     The trial court’s denial of a motion for directed verdict is
reviewed de novo. Broward Exec. Builders, Inc. v. Zota, 192 So. 3d
534, 536 (Fla. 4th DCA 2016). The “appellate court must view the
evidence and all inferences in a light most favorable to the non-
movant, and should reverse if no proper view of the evidence could
sustain a verdict in favor of the non-movant.” Weinstein Design
Grp., Inc. v. Fielder, 884 So. 2d 990, 997 (Fla. 4th DCA 2004).

    To prove a prima facie case of negligence . . .,
    circumstantial evidence can be used “as effectively and as
    conclusively” as direct positive evidence, but if a party
    “depends upon the inferences to be drawn from
    circumstantial evidence as proof of one fact, it cannot
    construct a further inference upon the initial inference in
    order to establish a further fact unless it can be found
    that the original, basic inference was established to the
    exclusion of all other reasonable inferences.”

Davie Plaza, LLC v. Iordanoglu, 232 So. 3d 441, 445 (Fla. 4th DCA
2017) (quoting Nielsen v. City of Sarasota, 117 So. 2d 731, 733 (Fla.

                                 3
1960)). “The purpose of this rule against stacking inferences is ‘to
protect litigants from verdicts based on conjecture and
speculation.’” Broward Exec. Builders, 192 So. 3d at 537 (quoting
Stanley v. Marceaux, 991 So. 2d 938, 940 (Fla. 4th DCA 2008)). “In
a negligence action, if a plaintiff relies upon circumstantial
evidence to establish a fact, fails to do so to the ‘exclusion of all
other reasonable inferences,’ but then stacks further inferences
upon it to establish causation, a directed verdict in favor of the
defendant is warranted.” Id.

     Here, State Farm claims that the trial court erred in denying
its motion for directed verdict on the Plaintiff’s uninsured motorist
claim because the Plaintiff improperly stacked inferences—based
on circumstantial evidence—to prove that a phantom motorist’s
negligence caused the Plaintiff’s injuries. Specifically, State Farm
claims that the Plaintiff stacked the following three inferences: (1)
an unidentified phantom motor vehicle was carrying the ladder;
(2) the owner or driver failed to make reasonable efforts to secure
the ladder; and (3) the owner or driver’s failure to properly secure
the ladder caused it to fall on the roadway.

     However, we conclude that there are only two necessary
inferences in this case: (1) the ladder fell on the roadway from a
phantom motor vehicle; and (2) the ladder fell from the phantom
vehicle because the owner or operator failed to properly secure it.

     The trial court correctly found that the first inference was
established to the exclusion of all other reasonable inferences,
based on Denoia v. Hartford Fire Insurance Co., 843 So. 2d 285
(Fla. 3d DCA 2003). In Denoia, the Third District held that the
plaintiff could seek uninsured motorist benefits for injuries he
sustained when his vehicle was struck by a twelve to fifteen-foot
steel beam lying in the highway where the only plausible
explanation for its being on the roadway was that it had been
improperly secured on a truck and had fallen from the truck onto
the roadway. Id. at 286-87.

     The inference in this case was even stronger than in Denoia
given the location of the twelve-foot ladder in the middle of a traffic
lane a full mile onto a busy interstate bridge that was
inaccessible—by all accounts—to pedestrians. The inference was
further bolstered by testimony (1) that a pickup truck had pulled
                                  4
over in the emergency lane; and (2) that the driver of the truck was
focused on the ladder as if he was trying to retrieve it, but got in
his truck and drove off shortly after the collision occurred.

     We also reject State Farm’s argument that a directed verdict
was mandated by Allstate Insurance Co. v. Bandiera, 512 So. 2d
1082 (Fla. 4th DCA 1987). In Bandiera, the Fourth District held
that a passenger could not recover uninsured motorist benefits for
injuries he sustained when a concrete cinder block was propelled
through the automobile’s windshield, notwithstanding his claim
that there was a permissible inference that the block originated
from other vehicles traveling in front of him, where it was just as
plausible that the block was thrown at the car by pedestrians
standing on the side of the road. Id. at 1083.

     As previously explained, it is simply not plausible that the
ladder in this case was thrown onto the bridge by a pedestrian.
Because the inference that the ladder came from a phantom
vehicle was inescapable, it would constitute an acceptable basis for
the second inference that the owner or operator of that vehicle was
negligent in failing to properly secure it. The Fourth District
recognized as much in Bandiera when it observed: “If the inference
that the block came from another phantom vehicle is inescapable
then it may constitute an acceptable premise for the second
inference that the driver of that phantom vehicle was negligent.”
Id.

     Once an initial inference has been established to the exclusion
of all other reasonable inferences, any further inference based
upon the initial inference is permissible if it is reasonable, i.e., if it
accords with logic and reason or human experience. Tillery v.
Standard Sand & Silica Co., 226 So. 2d 842, 846-48 (Fla. 2d DCA
1969) (citing Voelker v. Combined Ins. Co. of Am., 73 So. 2d 403,
406 (Fla. 1954)). “A jury question is presented when the evidence
is susceptible to inference that would allow recovery even though
there are opposing inferences that are equally reasonable.”
Castillo v. E.I. Du Pont De Nemours & Co., 854 So. 2d 1264, 1279
(Fla. 2003); see also Streeter v. Bondurant, 563 So. 2d 729, 732 (Fla.
1st DCA 1990) (“It appears . . . that the circumstances established
by appellant’s evidence are susceptible of a reasonable inference
supporting the claim of negligence, and the circumstances are also

                                    5
susceptible of reasonable inferences which refute the claim. In this
situation, a jury issue is presented . . . .”).

    At a minimum, the inference that the ladder fell from the
phantom motor vehicle due to the owner or operator’s negligence—
as opposed to some other cause such as a product defect—was
reasonable. Florida courts have recognized that a truck operator
has the responsibility to secure the load the truck is carrying.
Denoia, 843 So. 2d at 286. Furthermore, the Florida statutes
require loads to be secured by multiple methods to prevent them
from dropping, falling, or otherwise escaping from the vehicle. See
§§ 316.520 & 316.525, Fla. Stat. (2008).

     Thus, the trial court properly denied State Farm’s motion for
directed verdict and submitted the case to the jury.

    AFFIRMED.

WOLF and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Rhonda B. Boggess of Taylor, Day, Grimm & Boyd, Jacksonville,
for Appellant.

Shea T. Moxon of Brannock & Humphries, Tampa; Michael P.
Moran of Morgan & Morgan, Jacksonville, for Appellee.




                                 6